Matter of Wayne J. (2020 NY Slip Op 05439)





Matter of Wayne J.


2020 NY Slip Op 05439


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020

PRESENT: CARNI, J.P., LINDLEY, CURRAN, TROUTMAN, AND BANNISTER, JJ. (Filed Oct. 2, 2020.) 


MOTION NOS. (486-487/20) CA 19-00496 AND CA 19-00497.

[*1]IN THE MATTER OF THE APPLICATION FOR DISCHARGE OF WAYNE J., CONSECUTIVE NO. 127873, FROM CENTRAL NEW YORK PSYCHIATRIC CENTER, PURSUANT TO MENTAL HYGIENE LAW SECTION 10.09, PETITIONER-APPELLANT, STATE OF NEW YORK, NEW YORK STATE OFFICE OF MENTAL HEALTH, AND NEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENTS-RESPONDENTS. (APPEAL NOS. 1 AND 2.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.